Citation Nr: 0735586	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-01 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma





THE ISSUE

Whether an overpayment of educational assistance benefits 
under Chapter 1606, Title 10, United States Code in the 
amount of $477.55 was properly created.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Muskogee, Oklahoma, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
May 2005, the Board remanded this case for the appellant to 
be afforded a Board hearing; however, he did not report for 
the scheduled hearing.  


FINDINGS OF FACT

1.  The appellant enrolled at the University of New Orleans 
for the period from January 20, 2004 to May 14, 2004, in a 
graduate Master's program; the appellant was taking 6 credit 
hours which totaled 3/4 training time.

2.  The appellant thereafter enrolled at the University of 
New Orleans for the same period from January 20, 2004 to May 
14, 2004, in an undergraduate program, as shown on an amended 
Enrollment Certification; the appellant was taking 6 credit 
hours which totaled 1/2 training time, per the undergraduate 
courses; he switched to the undergraduate program.

3.  The University of New Orleans verified that the veteran 
reduced his undergraduate credit hours by 3 credit hours to a 
total of 3 credit hours during the drop-add period, as of 
February 18, 2004, when he stopped attending the dropped 
class.  

4.  The RO retroactively reduced payment of Chapter 1606 
educational benefits, from 6 graduate credit hours to 6 
undergraduate credit hours as of January 20, 2004, and 
reduced payment of Chapter 1606 educational benefits from 6 
undergraduate credit hours to 3 undergraduate credit hours as 
of February 18, 2004, which was the date the veteran stopped 
attending the dropped class; payment was made at the less 
than 1/2 time rate through May 14, 2004.  



CONCLUSION OF LAW

The retroactive reductions of payment of Chapter 1606, Title 
10, United States Code, educational benefits were proper.  
38 U.S.C.A. §§ 3034, 3104, 3680 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 21.4135, 21.4136, 21.7070, 21.7130, 21.7135, 
21.7139, 21.7153 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2006).  To implement the provisions 
of the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2007).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to certain cases, pointing out that 
the statute at issue in such cases (Chapter 53) was not found 
in Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  This case is based on credit hour 
measurement considerations and is analogous to the cases 
under the Barger directives.

The appellant has been awarded educational assistance 
benefits pursuant to the Selected Reserve Educational 
Assistance Program under Chapter 1606, Title 10, United 
States Code.

In pertinent part, the appellant enrolled at the University 
of New Orleans for the period from January 20, 2004 to May 
14, 2004, in a graduate Master's program.  According to the 
Enrollment Certificate from that school, the appellant was 
taking 6 credit hours which totaled 3/4 training time.

The appellant thereafter was accepted and enrolled at the 
University of New Orleans undergraduate program for a 
Bachelor's degree in accounting.  According to an amended 
Enrollment Certificate from that school, for the period from 
January 20, 2004 to May 14, 2004, the appellant was taking 6 
credit hours which totaled 1/2 training time, per the 
undergraduate courses.  The undergraduate courses are 
apparently accorded less training hours than the graduate 
courses.  The appellant switched to the undergraduate 
program.

The University of New Orleans then verified that the veteran 
reduced his credit hours by 3 credit hours (to a total of 3 
credit hours), as of February 18, 2004, when he stopped 
attending the dropped class.  Thus, he continued on in the 
undergraduate program until May 14, 2004, in 3 credit hours.  
His training time was reduced to less than 1/2 time for this 
period.  

Due to this change in his program as well as credit hours and 
training hours, the RO initially retroactively reduced 
payment of Chapter 1606 educational benefits, from 6 graduate 
credit hours to 6 undergraduate credit hours as of January 
20, 2004.  Due to the notification of the reduction from 
those 6 undergraduate credit hours to 3 undergraduate credit 
hours, the RO then also retroactively reduced payment of 
Chapter 1606 educational benefits, from 6 undergraduate 
credit hours to 3 undergraduate credit hours as of February 
18, 2004, which was the date the veteran stopped attending 
the dropped class.  Thus, from February 18, 2004, payment was 
made at the less than 1/2 time rate (for 3 credit hours) 
through May 14, 2004.  

The appellant maintains that he reduced to 3 credit hours due 
to personal problems he was having with his employer.  He 
indicated that his employment was terminated due to his 
status as a military volunteer.  He contends that this 
situation with his employer exempted him from all 
responsibility regard this schooling.  He states that the 
situation with his employer was an "uncontrollable 
circumstance."

An eligible veteran or servicemember is entitled to a monthly 
benefit for periods of time during which he is enrolled in, 
and satisfactorily pursuing, an approved program of 
education.  38 U.S.C.A. § 3104; 38 C.F.R. § 21.7070.  VA will 
pay educational assistance to an eligible veteran or 
servicemember while he is pursuing approved courses in a 
program of education.  38 C.F.R. § 21.7130.

With respect to the effective date of reduction or 
discontinuance of educational assistance, if the veteran or 
servicemember, for reasons other than being called or ordered 
to active duty, withdraws from all courses or receives all 
nonpunitive grades, and in either case there are no 
mitigating circumstances, VA will terminate or reduce 
educational assistance effective the first date of the term 
in which the withdrawal occurs or the first date of the term 
for which nonpunitive grades are assigned.  If the veteran or 
servicemember withdraws from all courses with mitigating 
circumstances or withdraws from all courses such that a 
punitive grade is or will be assigned for those courses or 
the veteran withdraws from all courses because he or she is 
ordered to active duty, VA will terminate educational 
assistance for residence training as of the last date of 
attendance; and for independent study, the official date of 
change in status under the practices of the educational 
institution.  38 C.F.R. § 21.7135(e).

VA will not pay benefits for a course from which the veteran 
or servicemember withdraws or receives a nonpunitive grade 
unless the following conditions are met: (1) the veteran or 
servicemember withdraws because he is ordered to active duty; 
or (2) all of the following criteria are met: (i) there are 
mitigating circumstances; and (ii) the veteran or 
servicemember submits a description of the mitigating 
circumstances in writing to VA within one year from the date 
VA notifies the veteran or servicemember that he or she must 
submit a description of the mitigating circumstances, or at a 
later date if the veteran or servicemember is able to show 
good cause why the one-year time limit should be extended to 
the date on which he or she submitted the description of the 
mitigating circumstances; and (iii) the veteran or 
servicemember submits evidence supporting the existence of 
mitigating circumstances within one year of the date that 
evidence is requested by VA, or at a later date if the 
veteran or servicemember is able to show good cause why the 
one-year time limit should be extended to the date on which 
he or she submitted the evidence supporting the existence of 
mitigating circumstances.  38 U.S.C.A. §§ 3034, 3680; 38 
C.F.R. § 21.7139.

Examples of qualifying mitigating circumstances include: 
illness in the individual or his family; family death; an 
unavoidable geographical transfer resulting from the 
individual's employment; an unavoidable change in employment 
conditions; immediate family or financial obligations beyond 
the individual's control that require him to suspend pursuit 
of the program of education in order to obtain employment; 
discontinuance of the course by the school; unanticipated 
active duty for training; or unanticipated child-care 
difficulties.  See 38 C.F.R. § 21.4136(b).

In this case, there is evidence of record regarding the 
appellant's employment.  Documentation from his employer 
shows that the appellant was discharged from employment due 
to falsifying his timecard.  This did not occur in February 
2004, when he dropped credit hours, rather it occurred in 
March 2004, after the reduction occurred.  The documentation 
includes a decision by an Administrative Law Judge in which 
the appellant was disqualified for benefits from his 
employer.  

In light of the evidence of record, the Board finds that 
there were no mitigating circumstances.  Although the 
appellant may believe that the circumstances were beyond his 
control, the evidence does not show that this was the case.  
The appellant reportedly falsified information and was 
disciplined for that action.  This matter was not beyond his 
control.  Further, the action, as noted, occurred after the 
reduction from 6 to 3 credit hours.  The evidence does not 
establish that his employment was terminated due to his 
status as an military volunteer.  The appellant did not 
provided any explanation for his change to an undergraduate 
degree and it would appear that such a change was made based 
on his preference.

In order to receive educational assistance for pursuit of 
program of education, an individual must maintain 
satisfactory attendance.  38 C.F.R. § 21.7153(c).  The 
appellant voluntarily changed from the graduate Master's 
program to the undergraduate program.  The appellant reduced 
his credit hours in the undergraduate program.  

Thus, as the appellant changed his program then reduced his 
credit hours, he did not maintain satisfactory attendance for 
the course he dropped during the period from February 18, 
2004 to May 14, 2004.  There does not appear to be any 
dispute that the appellant did not attend a 3 credit course 
from February 18, 2004 to May 14, 2004, and that he had been 
paid education benefits for that period.  A threshold 
requirement for receiving educational assistance from the VA 
is actual attendance in a program of training.  Clearly, the 
appellant was not attending classes at the 1/2 time rate or 
more during the time frame between February 18, 2004 and 
May 14, 2004; rather, he was attending at less than the 1/2 
time rate.  Thus, he was not entitled to educational 
assistance at the 1/2 time rate or more during that period of 
time.  

38 C.F.R. § 21.4135(e)(2) provides that the effective date of 
the reduction of educational assistance for courses not 
satisfactorily completed with mitigating circumstances will 
be the last date of attendance.  

VA regulations further state that if a veteran or 
servicemember withdraws from a course, VA will terminate or 
reduce educational assistance effective the first date of the 
term in which the withdrawal occurs.  38 C.F.R. § 21.7135(e).  
However, the regulations also state that if the veteran or 
servicemember withdraws from part of training on a date other 
than the first date of the term, VA will reduce the veteran's 
educational assistance effective the date on which the 
withdrawal occurs when the withdrawal occurs with mitigating 
circumstances.  38 C.F.R. § 21.7135(f).  

Further, 21.4136(e) states that during the drop-add period, 
if an individual withdraws from a course, VA will consider 
the circumstances that caused the withdrawal to be mitigating 
and paragraphs (a) (2)(ii) and (2)(2)(iii) not apply.  The 
referenced paragraphs require supporting evidence of 
mitigating circumstances.  

In this case, the reduction from 6 to 3 credit hours was in 
fact during the drop-add period; thus, mitigating 
circumstances are not required.  Therefore, since the 
appellant withdrew from 3 credit hours during the drop-add 
period, he was paid up until the date he last attended, 
February 17, 2004.  Had the appellant not dropped the class 
during the drop-add period, he would not have had presumed 
mitigating circumstances.  However, since he did make this 
reduction during the drop-add period, the last date of 
payment at the higher rate under VA regulations was February 
17, 2004.  The RO properly terminated the payment of Chapter 
1606 benefits as of February 18, 2004.  Regardless of the 
reason why he dropped the course, payment was not warranted 
past the last date of attendance.

By VA regulations, when a veteran or servicemember drops 
courses during the drop-add period, the effective date of the 
reduction in educational assistance is the date of 
withdrawal, in this case February 18, 2004, rather than the 
date of the beginning of the term, which was January 20, 
2004.  38 C.F.R. §§ 21.4136(e), 21.7135(f).  The appellant 
was therefore entitled to educational assistance at the 1/2 
time rate from January 20, 2004 to February 17, 2004.  As of 
February 18, 2004, he was entitled to benefits at the less 
than 1/2 time rate, which he was so paid.  

In sum, the RO properly reduced the training hours from 
January 20, 2004 based on the change in program from graduate 
to undergraduate, from 3/4 time training to 1/2 time training.  
Thereafter, the RO properly reduced the training time to less 
than 1/2 time due to the drop of 3 credit hours, as of February 
18, 2004, during the drop-add period.  The RO properly 
reduced the payment retroactively which created an 
overpayment in the amount of $477.55.  See 38 C.F.R. §§ 
21.4136(d)(e), 21.7135(e) and (f), 21.7139(a).  The debt is 
therefore valid and was properly created.  


ORDER

The appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


